Citation Nr: 1720552	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder strain, to include as secondary to his service-connected right shoulder strain.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A May 2011 rating decision denied service connection for left shoulder strain.  A February 2012 rating decision denied an initial compensable rating for service-connected bilateral hearing loss. 

Although the RO originally treated the issue of entitlement to left shoulder strain as a claim to reopen in a April 2013 rating decision, the Board notes that the May 2011 rating decision did not become final because the Veteran's statement with additional evidence requesting reopening of his claim was received April 2012, within one year of the May 2011 rating decision.  Therefore, it is appropriate to interpret the April 2012 statement as a timely notice of disagreement (NOD) to the May 2011 denial, rather than a claim to reopen.  38 C.F.R. § 3.156(b) (2016).  

In May 2013, the Veteran executed a new power-of-attorney (VA Form 21-22), designating The American Legion as his representative.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required for the claims of entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder strain, and entitlement to an initial compensable rating for service-connected hearing loss.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Veteran asserts that his current left shoulder disability initially manifested in service or, in the alternative, was caused or is aggravated by his service-connected right shoulder strain.  The Veteran was diagnosed with a left shoulder strain in a January 2011 VA examination.  The examiner opined that it was less likely as not that the Veteran's current left shoulder pain is a continuation of pain noted in the military, as there is no established chronicity.  However, the examiner did not address continuity of symptomatology, to include the Veteran's statements, and appeared to impermissibly consider the lack of medical evidence of treatment for many years to be dispositive. 

The Veteran was afforded a VA examination in August 2014 to address whether the disability was caused or aggravated by his service-connected right shoulder strain.  The examiner diagnosed the Veteran with left shoulder acromioclavicular osteoarthritis documented as degenerative or traumatic arthritis.  The examiner determined that the Veteran's left shoulder disability was not caused by his service-connected right shoulder strain. The examiner simply noted that a joint disability does not cause a disability in a second joint.  The Board finds that rationale is incomplete as it speaks only to causation and not aggravation, and it does not address the Veteran's theory that he favors his left side due to his service-connected right shoulder strain, which requires him to put more weight and pressure on his left side and causes inflammation.  

The Board notes, that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When, however, VA provides an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the above, the Board finds that an additional examination is warranted for the claim of entitlement to service connection for his left shoulder disability prior to any further appellate review for the VA to fulfill its duty to the Veteran. 

Moreover, the May 2012 and July 2012 letters to the Veteran notified him of the evidence necessary to establish a service connection claim on a direct basis, but did not provide him notice of the evidence required to establish service connection on a secondary basis.  On remand, proper notice should be sent to the Veteran.  38 C.F.R. § 3.159(b).

The Veteran also contends that his service-connected bilateral hearing loss, currently rated as non-compensable, is more severe than currently rated.  The Board notes that it has been more than five years since the Veteran underwent a VA examination to address the severity of his hearing loss disability.  His last VA audiological examination concerning the left ear hearing loss disability was in November 2011.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected bilateral hearing loss, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the evidence necessary to establish a claim for service connection for left shoulder disability on a secondary basis under 38 C.F.R. § 3.310. 

2.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Following review of the claims file, the examiner must provide the opinion on the following:

(a) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's left shoulder had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.  The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.


(b) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's left shoulder disability was caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected right shoulder strain.  Please specifically address the Veteran's theory that he favors his left side due to his service-connected right shoulder strain, which requires him to put more weight and pressure on his left side and causes inflammation.  

The examination report must include a complete explanation for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

3.  Schedule the Veteran for a new VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should describe the current extent of hearing loss disability.  Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test.  

The audiologist must also describe the effects of the hearing loss on his occupational functioning and activities of daily living, to include whether his hearing loss results in marked interference with employment.  In doing so, the audiologist should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.

4.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




